DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0191364 to Wang et al. (hereinafter Wang).

a body (sensor body 101, at least para. 0016 and 0018); and
a continuous groove in an exterior surface of the body (grooves 105, either individually or combined form a continuous groove); the continuous groove comprising:
multiple circumferential portions (each groove 105), with each circumferential portion having a first end and a second end (each end of groove 105 has a first end and a second end), the entire length of the circumferential portions being between the first and second ends and disposed within a plane (each groove 105 is within a plane), with each plane being parallel to one or more adjacent planes (each groove 105 is parallel to one or more grooves 105); and
multiple intermediate transition portions (portions between grooves), with each of the intermediate transition portions coupling the first end of one circumferential portion to a second end of an adjacent circumferential portion (the portions between the grooves couple the grooves).
Illustrated below are Figs. 1 and 2 of Wang, marked and annotated for the convenience of the applicant.



    PNG
    media_image1.png
    521
    710
    media_image1.png
    Greyscale

Regarding claim 2, Wang discloses wherein the body is cylindrically shaped having a central longitudinal axis (Figs. 1 and 2, axis 103), and wherein the intermediate transition portions are grouped together in a transition zone (Fig. 1, section in which all coils intersect and connect to section 110) of the exterior surface in the body (the transition portions are grouped one after another and are on the exterior surface of the body 101).  
Regarding claim 3, Wang discloses wherein each of the planes are angled relative to the central axis by an angle in a range of 10 degrees to 90 degrees (Fig. 1, grooves 105 have tilted ends and the ends have angle in a range of 10 degrees to 90 degrees).
Regarding claim 4, Wang discloses wherein the transition zone is radially inwardly recessed relative to a portion of the exterior surface of the body that is outside of the transition zone (Fig. 1, the end sections of the transition portion slope towards the grooves 105 and 
Regarding claim 5, Wang discloses wherein the transition zone is in a range from 5% to 95% of a circumference of the body (Fig. 1, section in which all coils intersect and connect to section 110 is in a range from 5% to 95% of a circumference of the body).
Regarding claim 6, Wang discloses wherein the transition zone is in a range from 3% to 20% of a circumference of the body (Fig. 1, section in which all coils intersect and connect to section 110 is in a range from 3% to 20% of a circumference of the body).  
Regarding claim 7, Wang discloses wherein the continuous groove further comprises: an inlet transition portion (Fig. 1, slope at which coils enter into grove); and an outlet transition portion (Fig. 1, slope at which coils exit grove).  
Regarding claim 8, Wang discloses wherein a conductor is installed in the continuous groove forming an antenna (Fig. 1, coils 102 and 104) with the conductor being continuous from an inlet portion of the conductor disposed in the inlet transition portion, to an outlet portion of the conductor disposed in the outlet transition portion (the coils are continuous from and to section 110).
Regarding claim 9, Wang discloses wherein the conductor receives and transmits electromagnetic signals between the antenna and a formation surrounding a borehole (coil antennas transmit and receive electromagnetic signals, at least para. 0017).  
Regarding claim 10, Wang discloses wherein the intermediate transition portions are disposed in a transition zone of the exterior surface of the body (Fig. 1, portions at which coils intersect to connect to section 110 are disposed on the exterior surface of body 101), and 
Regarding independent claim 11, claim 11 recites substantially the same features as those of independent claim 1 and those features are rejected on the same grounds of independent claim 1.  In addition, Want discloses a method of manufacturing a coil antenna (at least Fig. 1 shows a coil antenna), the method comprising installing a conductor in the continuous groove thereby forming the coil antenna (coils 102 and 104 are installed in the grooves 105).
Regarding claim 12, Wang discloses the continuous groove further comprising an inlet transition portion and an outlet transition portion (Fig. 1, area at which coils connect to section 110), and the method further comprising installing an inlet portion of the conductor in the inlet transition portion and installing an outlet portion of the conductor in the outlet transition portion (the coils are installed in the grooves).
Regarding claim 13, Wang discloses selectively transmitting an electromagnetic signal from the coil antenna and/or receiving an electromagnetic signal via the coil antenna (coil antennas transmit and receive electromagnetic signals, at least para. 0017).
Regarding claim 14, Wang discloses defining a transition zone by forming a longitudinal recess along a portion of the exterior surface of the body (Fig. 1, section at which all coils intersect and connect to section 110 corresponds to a transition zone), and grouping the multiple intermediate transition portions of the continuous groove in the transition zone (all the portions disposed between the groove are grouped in the section in which all coils intersect).

Regarding independent claim 16, some of the features of claim 16 are the same or substantially the same features as those of independent claim 1 and those features are rejected on the same grounds of independent claim 1.  In addition, Wang discloses a system for measuring parameters of an earthen formation surrounding a borehole (at least Fig. 9 and para. 0041), the system comprising: an antenna assembly positioned in a borehole on a conveyance (Fig. 9), the antenna assembly comprising a continuous groove on an exterior surface of a housing (Fig. 2, grooves formed on sensor body 101 are continuous), the continuous groove comprising: an inlet transition portion (portion at which coils 104 of first groove 105 extend from section 110) coupled to the first end of the first circumferential portion (end of first groove 105); an intermediate transition portion (portion at which coils 104 from second groove 105 extend towards section 110) coupled between the second end of the first circumferential portion and the first end of the second circumferential portion (the coils 104 extend across first and second grooves 105); and an outlet transition portion coupled to the second end of the second circumferential portion (the coils 104 from the second groove 105 extending towards the section 110).
Regarding claim 17, Wang discloses wherein the antenna assembly radiates the earthen formation with electromagnetic signals and/or receives electromagnetic signals from the earthen formation (coil antennas transmit and receive electromagnetic signals, at least para. 0017).

Regarding claim 19, Wang discloses wherein the housing further comprises a longitudinal groove that is radially inwardly recessed (each groove 105 includes two slopes at the ends of each groove which are radially inwardly recessed), and wherein the intermediate transition portion is positioned in the longitudinal groove (all coils are aligned along a longitudinal axis of the sensor body 101).
Regarding claim 20, Wang discloses wherein the longitudinal groove forms a transition zone in the exterior surface of the housing (section at which coils 102 and 104 run parallel to each other), and wherein the transition zone is in a range from 5% to 95% of the circumference of the housing (section at which coils run parallel is in a range from 5% to 95% of the circumference of the housing).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
 US 8,207,738 to Wang discloses a downhole measurement tool including at least one non-planar antenna configured for transmitting and/or receiving electromagnetic radiation. The non-planar antenna includes at least one non-planar loop of antenna wire deployed about a tool body. In one exemplary embodiment, the non-planar antenna may be thought of as being bi-planar in that it includes first and second sections defining first and second intercepting geometric planes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858